Exhibit 10.4





FIRST AMENDMENT





TO



25% MEMBERSHIP INTERESTS PURCHASE AGREEMENT

     THIS FIRST AMENDMENT TO 25% MEMBERSHIP INTERESTS PURCHASE AGREEMENT
("Amendment"), made as of January 9, 2007, by and between 1350 MEZZANINE LLC, a
Delaware limited liability company, having an office at 625 Reckson Plaza,
Uniondale, New York 11556 ("Seller") and SL Green Operating Partnership, L.P., a
Delaware limited partnership, having an office c/o SL Green Realty Corp., 420
Lexington Avenue, New York, New York 10170 ("Purchaser") and SL Green Realty
Corp., a Maryland corporation, having an office at 420 Lexington Avenue, New
York, New York 10170 (“Parent”).



W I T N E S S E T H:



     WHEREAS, Seller and Purchaser entered into that certain 25% Membership
Interests Purchase Agreement, dated as of January 5, 2007 (the "Agreement");

     WHEREAS, the Agreement provided for a Purchase Price of $100,000,000.00;

     WHEREAS, the Closing Date (as defined in the Agreement) was January 5,
2007; and

     WHEREAS, Purchaser now desires and Seller agrees to amend the Agreement as
hereinafter provided.

     NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
the mutual covenants and agreements set forth herein, the parties hereto hereby
agree as follows:

            1.    Definitions. Capitalized terms used but not defined herein
shall have the respective meanings ascribed thereto in the Agreement.

            2.    Amendment to Agreement. The Agreement is hereby modified and
amended as follows: Section 3 of the Agreement is deleted in its entirety and
the following shall be inserted in lieu thereof:

       “3.   The purchase price for the Membership Interests shall be ONE
HUNDRED TWELVE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($112,500,000.00) (the "Purchase Price"). Purchaser shall pay to Seller the
Purchase Price as follows:

--------------------------------------------------------------------------------

                   (a) by execution and delivery to Seller of a note issued by
the Purchaser in the amount of EIGHTEEN MILLION FIVE HUNDRED FORTY FIVE THOUSAND
FIVE HUNDRED TWENTY SEVEN AND 54/100 DOLLARS ($18,545,527.54) (“Purchase Money
Note”).

                   (b) the balance of the Purchase Price shall be paid in cash
on the Closing Date (as hereinafter defined) by certified check drawn on a bank
which is a member of the New York Clearinghouse Association or wire transfer in
immediately available federal funds.”

            3.    Ratification. Except as modified and amended hereby, the
Agreement remains in full force and effect in accordance with its terms and is
hereby ratified and confirmed by Seller and Purchaser.

            4.    Miscellaneous.

                   (a) This Amendment supersedes any prior agreements or
understandings between the parties with respect to the subject matter hereof.

                   (b) This Amendment may be executed in counterparts, each of
which shall be deemed an original but all of which, taken together, shall
constitute one and the same document.

                                                                                         2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.

SELLER:       1350 Mezzanine LLC,      a Delaware limited liability company    
  By:   /s/ Jason Barnett                                    Name: Jason Barnett
        Title:    Senior Executive Vice President         PURCHASER:       SL
Green Operating Partnership, L.P., a Delaware limited partnership   By:      
 SL Green Realty Corp.,          a Maryland Corporation, its general partner    
       By:  /s/ Andrew S. Levine                                  
            Name: Andrew S. Levine                 Title:   Executive Vice
President     PARENT:       SL Green Realty Corp.,  a Maryland corporation      
By:    /s/ Andrew S. Levine                                   Name: Andrew S.
Levine         Title:   Executive Vice President    




                                  3



--------------------------------------------------------------------------------